Grimke, J.
in his charge to the jury, held, that the gift was complete on the part of old Barnes, and from that moment, the property vested in the plaintiff. That Steel had never sold or made any transfer of her j and being an infant under the age of discretion, no laches or neglect could be imputable to him durante minoritate. He mentioned that several cases had been determined, where gifts from parents and relations had been deemed good and valid, which were attended with much less solemnity than in the present one, and where the property had remained in the possession of donors and executors many years after the gift. Our courts had always inclined much in support of these kind of gifts to children and married women.
Verdict for plaintiff, which was acquiesced in by defendant’s counsel.